Citation Nr: 1128466	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  08-03 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a higher initial evaluation for diabetes mellitus, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) granting service connection for diabetes mellitus and assigning it a 20 percent rating from the April 2005 claim date.  A notice of disagreement as to the 20 percent rating was received in October 2007, a statement of the case was issued in December 2007, and a substantive appeal was received in December 2007.

The Veteran had also appealed matters of entitlement to pension and entitlement to service connection for PTSD, but these benefits were granted in December 2007 and October 2008, respectively.  The Veteran failed to appear for an RO hearing in May 2008.


FINDING OF FACT

The Veteran's service-connected diabetes mellitus does not require regulation of activities (avoidance of strenuous occupational and recreational activities).


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7,4.10, 4.119, Diagnostic Code 7913 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in June 2006.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; examined the Veteran for diabetes mellitus in August 2007; and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Increased rating

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

The Veteran's diabetes mellitus is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under this code, diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, warrants a 20 percent rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities warrants a 40 percent rating.  The Diagnostic Code defines regulation of activities as avoidance of strenuous occupational and recreational activities.  NOTE 1 to Diagnostic Code 7913 indicates to rate compensable manifestations of diabetes mellitus separately unless they are part of the criteria to support a 100 percent rating under Diagnostic Code 7913.  The Veteran is service-connected for coronary artery disease and for erectile dysfunction, each associated with diabetes mellitus and rated as noncompensable.  Those matters are not on appeal.

VA outpatient treatment records show that over the course of the claim, there have been times when the Veteran's diabetes mellitus has not been well controlled, with medical records attributing this to the Veteran's failure to take medication as instructed.  In November 2005, exercise was discussed with the Veteran.

There was a VA examination for diabetes mellitus in August 2007.  At the time, the examiner indicated that the Veteran is on insulin and has been instructed to follow a restricted or special diet for his diabetes mellitus, but that he is not restricted in the ability to perform strenuous activities.  

Based on the evidence, a rating higher than 20 percent is not warranted for diabetes mellitus.  The preponderance of the evidence indicates that the Veteran's service-connected diabetes mellitus does not require regulation of activities (avoidance of strenuous occupational and recreational activities).  In order for a 40 percent rating to be assigned, diabetes mellitus must require insulin, a restricted diet, and regulation of activities.  The question is whether the Veteran's diabetes mellitus requires that he avoid strenuous occupational and recreational activities.  Clearly, it does not.  Instead, exercise has been discussed with him and the August 2007 VA examiner indicated that the Veteran is not restricted in the ability to perform strenuous activities.  

The Board recognizes that the Veteran and the record may be understood to suggest impact of the service-connected disability on the Veteran's work functioning, as he indicated in May 2008 that he can not work due to his diabetes mellitus.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted. Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology. Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Code for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation or an increased rating has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  The Board concludes that the disability has not met the criteria for a rating in excess of 20 percent during any period covered by this appeal.

The Board must conclude that the preponderance of the evidence is against the Veteran's claim for a higher rating.  Should his disability become more severe in the future, he may always file a new claim for an increased rating.


ORDER

A disability rating in excess of 20 percent for diabetes mellitus is not warranted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


